Citation Nr: 1600888	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia left knee, residuals arthroscopy with lateral meniscus partial meniscectomy, patellar and medial femoral condyle chondroplasty (hereinafter, "left knee disorder") (excluding period(s) of temporary total rating(s)); to include propriety of reduction from 20 to 10 percent effective May 1, 2014.

2.  Entitlement to an increased rating for service-connected residuals of left ankle injury (hereinafter, "left ankle disorder") to include propriety of reduction from 30 to 10 percent effective May 1, 2014.

3.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board acknowledges that the Veteran did not formally perfect an appeal regarding the TDIU and acquired psychiatric disorder issues.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated he would no longer be working after undergoing surgery on his service-connected left knee disorder in December 2015.  Therefore, the Board finds that the TDIU issue has been raised by the record and is properly before it for appellate consideration.  As the acquired psychiatric disorder is inextricably intertwined with the TDIU claim, it is also properly before the Board for appellate consideration.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of this hearing is of record.

For the reasons detailed below, the Board finds that the Veteran is entitled to restoration of the 20 percent rating for his left knee, and the 30 percent rating for his left ankle.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the other appellate claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran indicated in a September 2015 application that he seeking VA vocational rehabilitation benefits.  However, the record available for the Board's review does not reflect this issue has been formally adjudicated by the AOJ.  As such, the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The reduction of the assigned rating for service-connected left knee disorder from 20 to 10 percent effective May 1, 2014, was not proper.

2.  The reduction of the assigned rating for service-connected left ankle disorder from 30 to 10 percent effective May 1, 2014, was not proper.


CONCLUSIONS OF LAW

1.  The reduction of the assigned rating for service-connected left knee disorder from 20 to 10 percent effective May 1, 2014, was improper, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.10 (2015).

2.  The reduction of the assigned rating for service-connected left ankle disorder from 30 to 10 percent effective May 1, 2014, was improper, and the 30 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.10 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, however, the Board finds the Veteran is entitled to restoration of the 20 percent rating for his service-connected left knee disorder, and the 30 percent rating for his service-connected left ankle disorder.  As this decision grants benefits sought by the Veteran, no further discussion of VA's duties to notify and assist is required regarding this aspect of the Veteran's appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Veteran was notified of the proposed reductions in his service-connected left knee and ankle disorders via a July 2012 rating decision and associated correspondence dated in October 2012.  The actual reduction was subsequently effectuated by a February 2014 rating decision with an effective date of May 1, 2014.  Therefore, it appears that proper procedures were followed in reducing the assigned ratings for these disabilities.

Notwithstanding the requisite procedural steps, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282  (1992).

The Board further notes that the 20 percent rating for the left knee disorder had been in effect since March 1, 2007 (excluding period(s) of temporary total rating(s)); while the 30 percent rating for the left ankle disorder had been in effect since April 30, 2003.  In short, both ratings had been in effect for more than 5 years.  Consequently, these ratings could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320   (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

The record reflects that the 30 percent rating was assigned for the left ankle based upon a May 2003 VA examination which found, in pertinent part, that the left ankle was ankylosed at 32 degrees of plantar flexion.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The 20 percent rating for his left knee appears to have been based, at least in part, on a January 2007 VA examination which showed he had flexion to 90/95 degrees.  Normal range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  Id.  He also complained of pain with both disabilities.

The July 2012 rating decision which effectuated the rating reductions found that there had been sustained improvement of both the left knee and left ankle.

The Board acknowledges that subsequent VA examinations, to include the most recent examination in April 2012, found the Veteran did not have ankylosis of the left ankle.  Further, the July 2012 rating decision noted that there was evidence the Veteran had plantar flexion to 65 degrees which was consistent with the findings of an August 2008 VA examination.  The rating decision also noted the findings of the April 2012 VA examination in supporting the reduction of the ratings assigned for both the left knee and left ankle.

The Board notes, however, that the Veteran has criticized the adequacy of the April 2012 VA examinations to include at his September 2015 hearing.  In pertinent part, he has intimated the examination did not adequately address the effect of pain on these disabilities as required by 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He also maintains there was no improvement in the severity of these disabilities.  As such, it calls into question whether the April 2012 VA examinations were as full and complete as the VA examinations which resulted in the 20 percent rating for the left knee and the 30 percent rating for the left ankle.

The Board further finds that it does not appear that the subsequent VA examinations demonstrated the type of sustained improvement that would be maintained under the ordinary conditions of life so as to support the reduction of these ratings that had been in effect for more than 5 years.  For example, while the August 2008 VA examination showed plantar flexion to 65 degrees, it was also found he had dorsiflexion to zero degrees.  Although the more recent April 2012 VA examination showed dorsiflexion to 10 degrees that is still evidence of decreased motion.  More significantly, it showed plantar flexion to 30 degrees which, even though it was stated he had no ankylosis, is consistent with the May 2003 VA examination which showed plantar flexion to 32 degrees.  Similarly, there appears to be little change in the range of motion for the left knee during this period.  For example, the August 2008 VA examination showed flexion to 100 degrees, with pain at 90 degrees; while the April 2012 VA examination showed flexion to 110 degrees, with pain at 90 degrees.

In view of the foregoing, the Board finds that the reduction of the assigned ratings for the service-connected left knee and left ankle disorders to 10 percent effective May 1, 2014, were not proper; and that the respective 20 and 30 percent ratings are restored.


ORDER

The rating reduction for the Veteran's service-connected left knee disorder, from 20 percent to 10 percent, effective May 1, 2014, was improper, and the 20 percent rating is restored.

The rating reduction for the Veteran's service-connected left ankle disorder, from 30 percent to 10 percent, effective May 1, 2014, was improper, and the 30 percent rating is restored.


REMAND

The Board has already acknowledged that the Veteran has been accorded multiple VA examinations regarding this case.  However, as discussed above, he has criticized the adequacy of the most recent VA examinations in 2012.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes the record indicates the service-connected disabilities may have increased in severity since the most recent VA examinations in 2012.  In pertinent part, the Veteran testified in September 2015 that he was scheduled for total knee replacement surgery in December 2015.  He also indicated he may have developed neurologic impairment due to his left ankle disorder.  Moreover, he indicated that his hearing had declined since the last examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the Board finds that this case should be remanded to afford the Veteran new examinations of his service-connected left knee disorder, left ankle disorder, and hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

As the resolution of the left knee, left ankle, and hearing loss claims may affect the Veteran's TDIU claim, the Board finds they are inextricably intertwined.  Therefore, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.  Moreover, as new examinations have been deemed necessary in this case, the Board finds that they should include an opinion(s) as to the affect the service-connected disabilities have upon his employability.

The Board has also determined that the acquired psychiatric disorder claim is inextricably intertwined with the TDIU claim.  As this claim has not been formally adjudicated below as it appears to have been raised for the first time at the September 2015 hearing, it must be remanded for such a formal adjudication to include any requisite notification and development.

The Board further notes that , the record reflects relevant evidence has probably come into existence for that claim since it was last adjudicated below.  As already mentioned, the Veteran testified in September 2015 that he was scheduled to undergo total knee replacement surgery in December of that year.  Moreover, there is evidence which indicates the surgery was to be at the VA medical center in Tucson.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, a remand is also required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to service-connected disability to include providing the requisite notification and development.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his left knee, left ankle, and hearing loss since March 2015.  In pertinent part, he should be specifically requested to confirm whether he underwent total knee replacement surgery in December 2015 as he indicated would be the case at his September 2015 hearing, as well as any associated records.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period to include the Tucson VAMC where the record indicates the left knee surgery was to take place.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee, left ankle, and hearing loss symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the current nature and severity of his service-connected left knee disorder, left ankle disorder, and hearing loss.  The claims folder should be made available to the examiners for review before the examinations.

With respect to the service-connected left knee and left ankle disorders, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

The respective examiner should also indicate whether the Veteran has any associated neurologic impairment due to the service-connected left ankle disorder.

Regarding the hearing loss, in addition to objective test results the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on the Veteran's employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as communicating, sitting, standing, walking, lifting, carrying, pushing, and pulling.  

5.  Afford the Veteran a VA psychiatric examination.  All necessary tests should be conducted and all psychiatric disabilities found to be present should be diagnosed.  Thereafter, the examiner must opine as to whether it is at least as likely as not that:

The Veteran has a psychiatric disability that is related to or had its onset in service; 

The Veteran has a psychiatric disability that was caused by his service-connected disabilities, to include the aggregate impact of the disorders; and 

The Veteran has a psychiatric disability that was aggravated by his service-connected disabilities, to include the aggregate impact of the disorders.

6.  Then adjudicate whether service connection is warranted for psychiatric disability and thereafter readjudicate the appeal, which must also reflect consideration of whether the Veteran is entitled to a TDIU.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


